Citation Nr: 1754677	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  07-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on loss of use of the lower extremities.   

2.  Entitlement to service connection for a left ankle disorder.   

3.  Entitlement to a disability rating higher than 50 percent for bilateral pes planus with hammertoes.   

4.  Entitlement to an initial disability rating higher than 20 percent for cervical spine disability.   

5.  Entitlement to an initial disability rating for lumbar spine disability higher than 10 percent prior to April 13, 2015, and higher than 40 percent thereafter.   

6.  Entitlement to an effective date prior to August 3, 2009 for the grant of service connection for traumatic brain injury (TBI). 

7.  Entitlement to service connection for cerebellar ataxia. 

8.  Whether new and material evidence has been received to reopen a claim of service connection for generalized musculoskeletal pain.  


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to June 1967; and from June 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2003, November 2005, June 2009, and July 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The December 2003 rating decision granted service connection for cervical strain with a rating of 20 percent and service connection for lumbosacral strain with a rating of 10 percent; each effective September 26, 1994.  

The November 2005 rating decision, in pertinent part, confirmed and continued a 50 percent rating for bilateral pes planus with hammertoes; and denied service connection for a right knee disorder and a left ankle disorder.  

The June 2009 rating decision denied a claim of SMC based on loss of use of lower extremities.  

The July 2011 rating decision granted service connection for TBI with a rating of 70 percent effective August 3, 2009.  In correspondence dated in July 2011 the Veteran filed a notice of disagreement (NOD) regarding the assigned effective date for the grant of service connection.  A statement of the case (SOC) has never been issued and is further discussed in the remand section below.  Notably, the RO subsequently denied an earlier effective date for the award of service connection for TBI in a January 2016 rating for which the Veteran also submitted an NOD.

In a decision dated in April 2012, the Board, in pertinent part, denied SMC based on loss of use of the lower extremities.  The Board then remanded the two service connection claims (for right knee and left ankle disorders) and the three rating claims (regarding the pes planus-hammertoe, cervical spine, and lumbar spine disabilities) for additional development; and the 50 percent rating for the Veteran's service-connected depression for issuance of a SOC.

As noted by the Board previously, the issue of SMC based on loss of use of the lower extremities remains on appeal following a June 2013 Memorandum Decision by the United States Court of Appeals for Veterans' Claims (Court), which vacated the Board's denial of that claim.

In March 2014, the Board remanded the issue of SMC based on loss of use of the lower extremities, and again remanded the issues of service connection for right knee and left ankle disorders, and a higher rating for pes planus-hammertoe, cervical spine, and lumbar spine disabilities, all for additional development.  The Board also again remanded the issue of an initial rating higher than 50 percent for depression for issuance to the Veteran of a SOC.

An SOC was issued by the RO for the depression rating claim in January 2017.  The Veteran did not perfect an appeal as to this claim.  

In a rating decision dated in October 2013, the RO denied SMC based on loss of use of the upper extremities.  As to this issue, the Veteran filed an NOD in December 2013 and an SOC was issued in October 2014.  The Veteran did not perfect an appeal as to this claim.

In addition to the foregoing, in a rating decision dated in February 2016, the RO increased the rating for the Veteran's service-connected lumbar spine disability from 10 percent to 40 percent effective April 13, 2015; and granted service connection for left and right upper extremity radiculopathy, left lower extremity radiculopathy, left and right foot hallux valgus, and left and right foot residual hammertoe surgery scars.  In April 2016, the Veteran filed an NOD regarding the assigned effective date and ratings for his newly service-connected for left and right upper extremity radiculopathy, left lower extremity radiculopathy, left and right foot disabilities.  Thereafter, in November 2017, the RO issued an SOC as to these issues.  The Veteran has not yet perfected an appeal as to these issues.

In a rating decision dated in October 2016, the OR denied service connection for cerebellar ataxia and denied reopening a claim of service connection for generalized musculoskeletal pain.  In January 2017, the Veteran filed separate NODs regarding these two issues.  An SOC has not yet been issued and the two claims are further discussed in the remand section below.  

The Board further notes that in a July 2016 NOD, the Veteran disagreed with the effective date of the 40 percent increase in rating for his service-connected lumbar spine disability; however, the Board already has jurisdiction over this matter via the Veteran's pending appeal for a higher initial rating for his service-connected lumbar spine disability since the September 26, 1994 effective date of service connection.  An SOC is therefore not needed regarding the propriety of the effective date of the increased rating.

In a rating decision dated in November 2016, the RO granted service connection for a right knee disorder.  As the benefit sought was granted in full, that issue is no longer on appeal to the Board.  

The decision below addresses the pes planus with hammertoes ratings.  The remaining claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran is receiving the maximum schedular rating for service-connected bilateral pes planus.

2.  The Veteran's service-connected foot disability approximates hammertoes of all toes.


CONCLUSIONS OF LAW

1.  A rating higher than 50 percent for service-connected bilateral pes planus is moot.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2017).

2.  The criteria for a separate 10 percent rating for hammertoes of the right foot are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2017).

3.  The criteria for a separate 10 percent rating for hammertoes of the left foot are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Pes Planus

Bilateral pes planus, or flatfeet, are evaluated under 38 C.F.R. § 4.71a, DC 5276, "for acquired flatfoot."  The DC provides rating criteria equating to various levels of impairment.  The highest and maximum schedular rating is 50 percent for pronounced bilateral pes planus.  A 50 percent rating has been in effect throughout the appeal period.

Most recently, an April 2015 VA examination continues to show that the Veteran experiences these types of pronounced symptoms, including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, which are not relieved by orthotics.

DC 5276 is the appropriate DC for evaluating the Veteran's bilateral pes planus as the disability is specifically listed.  See Copeland v. McDonald, 27 Vet. App. 333, 336-337 (2015).  As the Veteran is receiving the maximum schedular rating under DC 5275, the issue is moot and a higher rating is not warranted.

Other feet conditions are outside the scope of the pes planus rating and are address in other issues, including hammertoes (discussed below), hallux valgus and scarring (November 2017 SOC), and SMC loss of use of the lower extremities (discussed in the remand).

Hammertoes

DC 5282 ("Hammer toe") is used to evaluate hammertoes.  38 C.F.R. § 4.71a.  A noncompensable rating is warranted for single hammertoes.  A 10 percent rating is warranted for hammertoes of all the toes, unilaterally, and without claw foot.  During the appeal period, the Veteran's hammertoes have been included in the rating for bilateral pes planus.

The evidence shows that the Veteran has a long history of hammertoes with surgeries in an attempt to correct.  A March 2006 VA examination indicated that the Veteran had surgically corrected hammertoes.  If surgery "cured" the hammertoes, then they would remain service connected but with a noncompensable rating.  However, all of the other VA examinations (August 2003, August 2005, March 2010, and April 2015) appear to show that the hammertoes remain.  Additionally, all of the toes are identified as being a hammertoe.

In consideration of this evidence, the Board finds that the Veteran's service-connected foot disability approximates hammertoes of all toes.  See 38 C.F.R. § 4.7.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

DC 5282 is the appropriate DC for evaluating the Veteran's hammertoes as the disability is specifically listed.  See Copeland, 27 Vet. App. at 336-337.  Although the disability would be contemplated in an evaluation of claw foot, the Board does not find that hammertoes are contemplated by the pes planus DC.  The Board does not find that a separate rating for hammertoes would be pyramiding.  See 38 C.F.R. § 4.14.  Accordingly, the Board concludes that separate 10 percent ratings are warranted for hammertoes of the right and left foot.  This is the maximum schedular rating for hammertoes.



ORDER

A higher rating than 50 percent for bilateral pes planus is denied.

A separate 10 percent rating for hammertoes of the right foot is granted, subject to the applicable regulations concerning the payment of monetary benefits. 

A separate 10 percent rating for hammertoes of the left foot is granted, subject to the applicable regulations concerning the payment of monetary benefits. 


REMAND

The Board finds that additional development or due process consideration is warranted for the following claims.

Left Ankle

In March 2014, the Board remanded the claim of service connection for a left ankle disorder for a new examination and an opinion regarding the secondary theory of entitlement.  The Board specifically requested the examiner to "diagnose any left ankle disorders found, including any arthritic condition."  In April 2015, an examination of the left ankle was done; however, despite finding less than full range of motion and pain on motion, the examiner simply said there was no diagnosis in the medical records and did not offer her own diagnosis.  The examiner did indicate that the Veteran has evidence of a progressive ataxic disorder that significantly impacts his gait and that the symptoms related to his ankle may be associated with that disorder.  Also, VA medical records dated in October 2006 show that the Veteran was being followed by Podiatry for his ankles.  

A current disability is a necessary element of any service connection claim.  As it remains unclear whether the Veteran in fact has a current left ankle disability, the Board finds that the claim should be remanded for another VA examination.

Cervical Spine and Lumbar Spine

With regard to the appeals for a higher rating for service-connected cervical strain and lumbar strain disabilities, in March 2014 the Board remanded these matters for a new examination, which was completed in April 2015.  However, those examinations were not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that the examiner should "estimate the functional loss that would occur during flares").  Remand for a new examination to ascertain the severity of these service-connected weight bearing joint disabilities (including during flare-ups) is warranted.

SOC-TBI, Cerebellar Ataxia, Generalized Muscle Pain

As noted in the introduction, in July 2011, the Veteran filed an NOD regarding the effective date for the grant of service connection for TBI; and in January 2017, he filed an NOD regarding the October 2016 denial of service connection for cerebellar ataxia and its finding of no new and material evidence to reopen a claim for service connection for generalized musculoskeletal pain.  Accordingly, the Veteran must be issued a SOC to permit him to perfect an appeal of these issues.  See 38 C.F.R. § 19.9(c); Manlicon v. West, 12 Vet. App. 238 (1999).  

SMC-Loss of Use of Lower Extremities

Regarding the claim for SMC based on loss of use of the lower extremities, the Veteran contends that his loss of use is caused by his cerebellar ataxia (see Sept. 2017 statement from Veteran), which, as stated before, is awaiting issuance of a SOC.  The Board's review of this claim is therefore postponed pending resolution of the intertwined appeal for cerebellar ataxia, as well as the left ankle claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, these claims are REMANDED for the following actions:

1.  Furnish the Veteran an SOC on the following issues: (1) entitlement to an effective date prior to August 3, 2009, for the grant of service connection for TBI; (2) entitlement to service connection for cerebellar ataxia; (3) whether new and material evidence has been received to reopen a claim of service connection for generalized musculoskeletal pain.  

The Veteran must be informed that, in order to perfect an appeal of any of these issues, he must timely file a substantive appeal following the issuance of the SOC.  If an appeal is perfected, certify the issue(s) to the Board.

2.  Schedule the Veteran for a VA examination regarding the issue of service connection for a left ankle disorder.

The examiner should first identify whether the Veteran has a left ankle disability from a medical perspective.

Then, for each left ankle disorder identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder either: began during service or in the year after service; is related to any incident of service; or was caused by, or is aggravated by, the Veteran's service-connected bilateral foot and/or lumbar spine disability(s).  

Aggravation is an increase in severity beyond the natural progress of the disease or temporary flare-up.

In formulating this opinion, please note that the Veteran underwent treatment for left ankle complaints during service.  See service treatment records dated in 1974.  

A complete rationale should be provided for any opinion reached.

3.  Also schedule the Veteran for a VA examination to ascertain the severity of his service-connected cervical spine and lumbar spine disabilities.

The examiner should report range of motion findings, in degrees on both active and passive range of motion testing, in weight bearing and nonweight-bearing circumstances in the examination report.  

If there are flare-ups, and if the examination cannot reasonably by conducted during a flare-up, the examiners should estimate the functional loss during a flare.

If any of these assessments cannot be accomplished, it should be explained why.  

4.  Finally, re-adjudicate the claims remaining on appeal, including SMC based on the loss of use the lower extremities.  If any benefit is not resolved to the Veteran's satisfaction, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


